In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00105-CR



        WINSTON CLAYTON HOLT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



            On Appeal from the County Court
                Marion County, Texas
                Trial Court No. 14556




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       The appellant, Winston Clayton Holt, has filed a motion to dismiss his appeal. The motion

was signed by both Holt and his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.




                                               Bailey C. Moseley
                                               Justice



Date Submitted:      August 18, 2015
Date Decided:        August 19, 2015

Do Not Publish




                                               2